DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group II (Invention II) and SEQ ID NO: 1 in the reply filed on 11/08/2022 is acknowledged.  Applicant did not provide arguments traversing the restriction requirement.  Restriction for examination purposes is proper because all the inventions are independent or distinct for the reasons of record and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Claims 25-32 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 33-40 and SEQ ID NO: 1 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.


Claim Objection
4.	Claim 33 is objected to for reciting the abbreviation LPMO without providing a definition of the abbreviation.  Claim 33 should recite the phrase lytic polysaccharide monooxygenase (LPMO) polypeptide.

 
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 38 recites the phrase “wherein the fermentation product is an alcohol, preferably ethanol” which renders the claim vague and indefinite since it is unclear if the claim is limited to ethanol.  Appropriate correction is requested.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for producing ethanol from a starch-containing material, the process comprising a) saccharifying a starch-containing material at a temperature below the initial gelatinization temperature using an alpha-amylase; b) fermenting using a fermenting organism, wherein at least one lytic polysaccharide monooxygenase (LPMO) polypeptide comprising the amino acid sequence of SEQ ID NO: 1 or enzyme composition comprising said at least one LPMO polypeptide comprising the amino acid sequence of SEQ ID NO: 1 is added before or during saccharifying step a) and/or fermenting step b); does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any process for producing any fermentation product from a starch- containing material, the process comprising: a) saccharifying a starch-containing material at a temperature below the initial gelatinization temperature using any carbohydrate source generating enzyme; b) fermenting using a fermenting organism, wherein at least one lytic polysaccharide monooxygenase (LPMO) polypeptide or enzyme composition comprising at least one LPMO polypeptide is added before or during saccharifying step a) and/or fermenting step b), wherein at least any one LPMO polypeptide comprises any amino acid sequence and structure including any amino acid sequence having at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity to SEQ ID NO: 1 or enzyme composition comprising at least one LPMO polypeptide.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the claimed LPMO polypeptide.
The specification only provides guidance, prediction, and working examples for a process for producing ethanol from a starch-containing material, the process comprising a) saccharifying a starch-containing material at a temperature below the initial gelatinization temperature using an alpha-amylase; b) fermenting using a fermenting organism, wherein at least one lytic polysaccharide monooxygenase (LPMO) polypeptide comprising the amino acid sequence of SEQ ID NO: 1 or enzyme composition comprising said at least one LPMO polypeptide comprising the amino acid sequence of SEQ ID NO: 1 is added before or during saccharifying step a) and/or fermenting step b).
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the recited LPMO polypeptide from any biological source and determining whether the LPMO polypeptide can be used in the claimed process for producing any fermentation product from any starch-containing material.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO: 1; searching and screening for polypeptides that have lytic polysaccharide monooxygenase; and determining whether the LPMO polypeptide can be used in the claimed process for producing any fermentation product from any starch-containing material.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 34-40 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over US20110143410 (06/16/2011; PTO 892) in view of WO2016045569 (03/31/2016; IDS filed 04/20/2020) and Accession AZJ19467 (04-AUG-2011; PTO 892).
US20110143410 teach the following in the claims: 
32. A process for producing a fermentation product, comprising simultaneously saccharifying and fermenting a starch-containing material using an alpha-amylase and a carbohydrate-source generating enzyme and a fermenting organism at a temperature below the initial gelatinization temperature of said starch-containing material in the presence of an invertase.
33. The process of claim 32, wherein the invertase is derived from yeast.
34. The process of claim 32, wherein the starch-containing material is granular starch.
35. The process of claim 32, wherein the dry solid content of the starch-containing material is in the range from 10-55% w/w.
36. The process of claim 32, wherein the fermentation product is recovered after fermentation.
37. The process of claim 32, wherein the fermentation product is fuel ethanol, potable ethanol, or industrial ethanol.
38. The process of claim 32, wherein the fermenting organism is yeast.
39. The process of claim 32, wherein the carbohydrate-source generating enzyme is selected from the group consisting of glucoamylase, alpha-glucosidase, maltogenic amylase, pullulanase, and beta-amylase.

The teachings of the reference differ from the claims is that the reference does not teach an AA9 polypeptide comprising the amino acid sequence of SEQ ID NO: 1 


WO2016045569 teach the following in the claims:
1. A process for producing ethanol, comprising:
(a) saccharifying a cellulosic material with a cellulolytic enzyme composition;
(b) fermenting the saccharified cellulosic material with a fermenting microorganism
to produce the fermentation product; wherein the fermenting organism is Saccharomyces
cerevisiae CIBTS1260 (deposited under Accession No. NRRL Y-50973 at the Agricultural
Research Service Culture Collection (NRRL), Illinois 61604 U.S.A.) or a fermenting organism having properties that are about the same as that of Saccharomyces cerevisiae CIBTS1260.
2 . The process of claim 1, comprising recovering the fermentation product from the fermentation.
3. The process of claim 1 or 2 , wherein the cellulosic material is pretreated.
4 .The process of claim 1 or 2 , wherein the cellulolytic enzyme composition comprises one or more enzymes selected from the group consisting of a cellulase, an AA9 polypeptide, a	
hemicellulase, a CIP, an esterase, an expansin, a ligninolytic enzyme, an oxidoreductase, a
pectinase, a protease, and a swollenin.


Accession AZJ19467 teaches the Thermoascus aurantiaticus AA9 polypeptide (glycosyl hydrolase family 61) having an amino acid sequence that is 100% identical to SEQ ID NO: 1 of the instant application (see attached record).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by adding the Thermoascus aurantiaticus AA9 polypeptide of Accession AZJ19467 before or during saccharifying step and/or fermenting step of the process of US20110143410.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient process for producing ethanol from starch-containing material using the AA9 polypeptide of Accession AZJ19467.  It would have been obvious to simultaneously carry out steps a) and b) simultaneously recited in claim 34 as routine optimization and/or as desired in order to efficiently produce ethanol from the starch-containing material.  It would have been obvious to add the AA9 polypeptide of Accession AZJ19467 before or during saccharification, or add the AA9 polypeptide of Accession AZJ19467 before or during fermentation recited in claims 35 and 36 as routine optimization and/or as desired in order to efficiently produce ethanol from the starch-containing material.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using enzymes including AA9 polypeptide in processes for producing fermentation products such as ethanol are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 33-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application 17059550 in view of US20110143410 (06/16/2011; PTO 892), WO2016045569 (03/31/2016; IDS filed 04/05/2022) and Accession AZJ19467 (04-AUG-2011; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

	The claims and/or specification of the copending application teach the AA9 polypeptide comprising the amino acid sequence of SEQ ID NO: 3 which is 100% identical to SEQ ID NO: 1 of the instant application

	The teachings of the references have been stated above.

	Therefore, it would have been obvious to one of ordinary skill in the art to modify and/or combine the reference teachings to make the claimed invention by adding the AA9 polypeptide of the copending application before or during saccharifying step and/or fermenting step of the process of US20110143410. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652